Title: Thomas Jefferson to Noah Worcester, 26 November 1817
From: Jefferson, Thomas
To: Worcester, Noah


                    
                        Sir
                        Nov. 26. 17.
                    
                    You have not been mistaken in supposing my views and feelings to be in favor of the abolition of war. of my disposition to maintain peace until it’s condition shall be made less tolerable than that of war itself, the world has had proofs, and more perhaps than it has approved. I hope it is practicable, by improving the mind & morals of society, to lessen the disposition to war; but of it’s abolition I despair. still, on the axiom that a less degree of evil is preferable to a greater, no means should be neglected, which may add weight to the better scale. the enrollment you propose therefore, of my name, in the records of your society, cannot be unacceptable to me. it will be a true testimony of my principles and persuasion that the state of peace is that which most improves the manners and morals, the prosperity & happiness of mankind: and altho’ I dare not promise myself that it can be perpetually maintained, yet if, by the inculcations of reason or religion, the perversities of our nature can be so far corrected as sometimes to prevent the necessity either supposed or real, of an appeal to the blinder scourges of war, murder & devastation, the benevolent endeavors of the friends of peace will not be entirely without remuneration. I pray you to accept the assurance of my respect & consideration.
                    Th: Jefferson
                